154 F.3d 1009
In the Matter of:  the Suspension of Richard L. PIPKINS,Attorney at Law.
No. 98-16113.
United States Court of Appeals,Ninth Circuit.
Sept. 1, 1998.

Richard L. Pipkins, Henderson, Nevada, Pro Se, for the appellant.
Before:  O'SCANNLAIN, RYMER and HAWKINS, Circuit Judges.


1
On July 16, 1998, this court issued an order directing appellant to show cause why this appeal should not be dismissed for lack of jurisdiction because the notice of appeal was not filed within 30 days from entry of the order challenged on appeal.  Appellant has responded to the order to show cause.


2
The record reflects that the district court was not a party to the attorney disciplinary proceedings in the district court, and that it is consequently not a party to this appeal from the order issued in those proceedings.  See In re:  O'Bryan, 399 F.2d 916 (10th Cir.1968) (district court order in attorney discipline proceedings no different than order entered in any other civil proceedings;  order does not make district court a party for purposes of Fed.  R.App. P. 4(a)).  Therefore, appellant was required to file a notice of appeal within 30 days from entry of the district court's order.  Appellant's apparent attempt to rely on some unidentified statement by an unidentified clerk of the district court to the contrary does not confer jurisdiction upon this court.  See Osterneck v. Ernst & Whinney, 489 U.S. 169, 109 S. Ct. 987, 103 L. Ed. 2d 146 (1989) (unique circumstances exception to timely filing of notice of appeal applies only where specific assurances given by judicial officer within the time to appeal misleads appellant).


3
Consequently, this appeal is dismissed for lack of jurisdiction.  All pending motions are denied as moot.